Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
All references from the IDS received 9/22/2020 have been considered unless marked with a strikethrough.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of the amendment, the rejection over Yamamotto is withdrawn.  Yamamotto fails to teach an alkali metal supported by a carbon material, a silicon material, a metal oxide or a polymer, further, there is not motivation present in Yamamotto that would make one look to an alkali metal supported by a solid substance for the purpose of producing a transition metal-isocyanide complex by reacting a compound containing a transition metal from the selected group and an isocyanide compound of formula (1). 
Additional close art includes the references to Kwok and Yasuhiro made of record on the IDS(s), however, these references also fail to teach or suggest the same limitations as stated above.  Still further, additional prior art was presented in the non-final rejection as “Art Made of Record but Not Applied”, this art and that discussion is also incorporated by reference herein (Non-final action mailed 8/6/2020, page 4).
In view of the amendment, the objection of record is withdrawn.
In the instant process, the method of producing a transition metal-isocyanide complex does not release mercury or carbon monoxide harmful by-products and does not need to use precursors unstable to air or water and thus has an improved safety profile.  Further, the risk during the production of a transition metal complex can be minimized by using an alkali metal supported by a solid substance insoluble in an organic solvent which minimizes the risks due to water sensitivity and high oxygen reactivity of alkali metals without such support.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622